Exhibit 99.1 ESSEX PROPERTY TRUST Millennium- Los Angeles, CA (438 units) Acquired 2011 CREATING OPPORTUNITIES for GROWTH 101 San Fernando - San Jose, CA 416 on Broadway - Glendale, CA Santee Court - Los Angeles, CA Via - Sunnyvale, CA Bellerive, Los Angeles, CA The Bernard - Seattle, WA EXTERNAL GROWTH Since January 2010, Essex has acquired or developed over $1.2 billion in new investments 1 Corbella (169 units) 2 Elevation (157 units) 3 Courtyard off Main (109 units) 4 Joule (295 units) 5 The Bernard (63 units) 6 Fourth & U (171 units) 7 Via (284 units) 8 Family Tree (121 units) 9 101 San Fernando (323 units) 10 The Commons (264 units) 11 Bella Villagio (231 units) 12 Arbors at Parc Rose (373 units) 13 Millennium (438 units) 14 Bellerive (63 units) 15 Allegro (96 units) 16 Muse (152 units) 17 416 on Broadway (115 units) 18 Orsini I & II (862 units) 19 Piero (225 units) 20 Reserve Lofts (79 units) 21 Santee Court (165 units) 21 Santee Village (73 units) 22 Anavia (250 units) 23 Madison Anaheim (768 units) 24 Skyline (349 units) Seattle Area Northern California Southern California 3 6 7 1 2 3 8 9 10 11 12 13 14 16 15 17 24 18 19 20 Acquisitions ($884 mn) Completed Development($265 mn) Preferred Equity Investments($52 mn) 23 5 1971George Marcus forms Essex Property Corporation 1988Essex delivers 8 development communities under the name Summerhill Development 1994Prices IPO at $19.50 per share (6.3 million shares). Essex has ownership in 16 apartment communities in the West Coast 1997Increases portfolio by 60%, acquiring 27 communities. Reaches $1 billion market capitalization 2001Creates Essex Apartment Value Fund L.P. with approximately $700 million in investment capability 2002Acquires John M. Sachs, Inc. through a merger and adds 18 communities to portfolio 2004Sells remaining Essex Fund I assets for $756 million, generating a 41% gross partnership IRR and forms Essex Apartment Value Fund II with $750 million investment capacity 2010Michael Schall appointed new CEO. Company acquires 12 communities for $584 million andachieves 42% one-year total shareholder return CELEBRATING 40 YEARS ofEXCELLENCE ACCOMPLISHMENTS §Highest total return of any REIT since IPO - 1,899% (Source: SNL Financial) §Cumulative Dividend paid in excess of $50 per share since IPO §At IPO, Essex owned 16 multifamily properties (4,410 units); currently, Essex has ownership in 151 apartment communities (31,058 units) §Total capitalization at IPO was $250 million; as of June 30, 2011, total capitalization was $7.1 billion §IPO stock price was $19.50 a share, today the stock trades around $140 per share 4 2011 Guidance (updated August 5, 2011) FFO Per Share Guidance $5.58- $5.73 Same Property NOI Growth(Midpoint) 6.0% Market Expectations Market Market Market Job Growth Rent Growth Occupancy Southern California 0.9% 5.0% 95.2% Northern California 1.3% 8.7% 96.3% Seattle Metro 2.0% 9.0% 95.5% Weighted Average 1.1% 7.5% 95.7% US Economic Assumptions GDP Growth of 2.0% Job Growth of 1.1% Targeted Acquisitions $300 million - $500 million Targeted Development Investment $150 million related to finishing Via, starting Queen Anne and the Cadence Campus 5 ESSEX MARKET DYNAMICS 6 Source - National Association of Realtors, DataQuick, Essex Anavia- Anaheim, CA 7 DEVELOPMENT TRACK RECORD Over the past 25-years, we have delivered over 8,500 units through our development program RECENT DEVELOPMENT AWARDS Fourth and U, Berkeley, CA Gold Nugget, Award of Merit - Best Mixed-Use Project Eastlake 2851, Seattle, WA Pillars of the Industry, Finalist - Best Garden Apartment Community The Grand, Oakland, CA Pillars of the Industry, Finalist - Best High Rise Apartments (9+) stories Eastlake 2851, Seattle, WA Gold Nugget, Award of Merit - Rental Apartments Joule, Seattle, WA Gold Nugget, Award of Merit - Best Multifamily Project (4-6 stories) Belmont Station, Los Angeles, CA Gold Nugget, Award of Merit - Best Multifamily Project over 6 stories Via, Sunnyvale, CA Gold Nugget, Award of Merit - Best on the Boards Multifamily Projects (Best Plan) Belmont Station, Los Angeles, CA Gold Nugget, Award of Merit - Best Affordable Project ACTIVE DEVELOPMENT COMMUNITIES (Starting in 2011) Fourth & U - Berkeley, CA 8 Northern California Seattle 2 3 1) West Dublin - 309 units ($94.5 million) 2) Cadence Phase 1 - 280 units ($98.6 million) 3)Queen Anne - 275 units ($79.1 million) 1 REDEVELOPMENT 28 units added at Foothill Commons - Bellevue, WA Before/After at Highridge - Rancho Palos Verdes, CA Before/After at The Pointe - Cupertino, CA SAN JOSE Via - Sunnyvale, CA Family Tree - Santa Clara, CA The Commons, Campbell, CA Cadence Campus - San Jose, CA 10 Bella Villagio - San Jose, CA SJ MSA U.S. Average Wage % of Total Jobs Average Wage % of Total Jobs 4% 4% 17%* 9% 15% 19% 5% 2% 4% 6% 19% 13% 25% 29% 11% 18% Gap 3% of current rents SEATTLE Joule - Seattle, WA Queen Anne - Seattle, WA Courtyard off Main - Bellevue, WA % of Total Jobs 4% 9% 19% 2% 6% 13% 29% 18% Gap 6% of current rents LOS ANGELES 416on Broadway - Glendale, CA Millennium, Los Angeles, CA Bellerive, Los Angeles, CA LA MSA U.S. Average Wage % of Total Jobs Average Wage % of Total Jobs 3% 4% 10% 9% 20% 19% 5% 2% 5% 6% 14% 13% 28% 29% 15% 18% Gap 10% of current rents ORANGE COUNTY Axis 2300 - Irvine, CA Essex Skyline - Santa Ana, CA Anavia - Anaheim, CA ORG MSA U.S. Average Wage % of Total Jobs Average Wage % of Total Jobs 5% 4% 11% 9% 18% 19% 2% 2% 8% 6% 18% 13% 27% 29% 11% 18% Gap 6% of current rents NOTES 18
